Citation Nr: 1105454	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO. 04-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 through March 
1987. This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and April 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO). The Board Remanded the appeal in July 2006 
and August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

There has been some confusion as to the Veteran's current 
address. A letter was sent to an [redacted] address in March 2010 
and the supplemental statement of the case (SSOC) was sent to 
that same address in November 2010. However, the SSOC was 
returned as undeliverable. Simultaneously, a letter was sent to a 
[redacted] address in January 2011, and this same address 
was listed on the VA examination requests in December 2009 and 
March 2010. On remand, the RO/AMC must clarify the Veteran's 
address.

The Board previously remanded this case because the March 1987 
service separation examination report obtained during the course 
of the 2006 Remand discloses that a diagnosis of mild scoliosis 
was assigned. The Board found that this notation warrants VA 
examination and medical opinion to determine whether it is at 
least as likely as not that the Veteran has a current back 
disorder which was incurred in service. While a VA examination 
was obtained in December 2009, it failed to discuss the diagnosis 
of mild scoliosis. Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it was 
legally obligated to provide an examination in the first place. 
Barr v. Nicholson, 21 Vet. App. 303 (2007). If a VA examination 
is inadequate, the Board must remand the case. A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). In 
this, as the examination failed to address the diagnosis of 
scoliosis in service, an addendum is required.

38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile." The most 
recent VA treatment records associated with the claims file are 
dated November 2009. Current and complete records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at the [redacted]
address and the [redacted] and 
explain that VA is trying to determine her 
correct mailing address. Also contact her 
at any phone number on file.

2. Obtain the Veteran's current and 
complete VA treatment records. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

3. Provide the Veteran's file to the 
provider who conducted the December 2009 
VA examination, with additional copies of 
the service treatment records showing a 
diagnosis of scoliosis. Pertinent 
documents should be reviewed. Please note 
that the RO has issued a memorandum 
indicating that the Veteran's service 
treatment records are unavailable.  If 
necessary, the examiner may choose to 
order another examination of the Veteran 
to reexamine her and obtain additional 
information from her pertaining to her in-
service treatment of her back, and her 
post-service symptoms and treatment.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a 
likelihood below 50 percent) that the 
scoliosis that the Veteran was diagnosed 
with in service is related to her current 
back disorder.

Inform the examiner that the term "at 
least as likely as not" does not mean 
"within the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

4. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, an SSOC should be 
provided to the Veteran and her 
representative at the correct address, as 
determined from the development listed 
above After the Veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

